UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SUNGHO MATTHEW LEE,
                       Plaintiff,
                                                       Case No: 19 CV 4435
 v.
 OCTAGON CREDIT INVESTORS, LLC and
 ANDREW GORDON, individually,

                       Defendants.

                        STIPULATION AND PROTECTIVE ORDER

       IT IS HEREBY STIPULATED AND AGREED, by and between Defendants Octagon

Credit Investors, LLC (“Octagon”) and Andrew Gordon, (collectively, “Defendants”), and

Plaintiff Sungho Mathew Lee (“Plaintiff”), (collectively, the “Parties”) in the above-captioned

action (the “Action”), by and through their undersigned counsel, that the following Stipulation and

Protective Order (the “Stipulation and Order”) shall govern the handling of Documents,

depositions, deposition exhibits, deposition transcripts, video, audio, written discovery requests,

electronically stored information (“ESI”), individually identifiable health information, and any

other information or material produced or exchanged during discovery in this Action, including

any information contained therein or derived therefrom produced or provided by the Parties or by

any non-party during discovery in this Action (collectively, “Discovery Materials”).

       1.      This Stipulation and Order will be entered pursuant to Rule 26(c) of the Federal

Rules of Civil Procedure and Rule 502 of the Federal Rules of Evidence to facilitate the

production, exchange, and discovery of Discovery Materials that merit confidential treatment.

       2.      This Stipulation and Order will be governed by, and interpreted consistent with, the

Health Insurance Portability and Accountability Act of 1996 (“HIPAA”) and the Standards for

Privacy of Individually Identifiable Health Information (“HIPAA privacy regulations”), 45 C.F.R.



                                                1
§164.512(e)(iv) and (v). The HIPAA privacy regulations are applicable to physicians and other

covered entities. Among other things, HIPAA privacy regulations regulate the disclosure of

patient identifiable health information (referred to herein as “Protected Health Information”) in

judicial and administrative proceedings. This Stipulation and Order does not substitute for or limit

any obligation imposed on the Parties by HIPAA or by New York Public Health Law, Section

2805-m.

       3.      All Discovery Materials produced or disclosed in connection with this Action shall

be used solely for the prosecution or the defense of this Action (including any appeal thereof) and

for no other purpose.

       4.      As used herein:

               a.       “Producing Party” shall mean a Party to this Action, non-party, or

                        interested person that produces or discloses Discovery Materials in

                        connection with this Action.

               b.       “Receiving Party” shall mean a Party to this Action, non-party, or interested

                        person, receiving “Discovery Materials” in connection with this Action.

               c.       “Document” shall have the meaning assigned in Local Rule 26.3, and shall

                        also include any recorded form of information, whether in printed,

                        electronic, or other format, including deposition transcripts, answers to

                        interrogatories, and other discovery responses.

               d.       “Confidential Material” shall mean all Discovery Material, Documents, and

                        all information contained therein, and other information designated as

                        “Confidential” that the Producing Party reasonably and in good faith

                        believes contains confidential or personal information, trade secrets,




                                                  2
                         proprietary business information, competitively sensitive information,

                         Protected Health Information, or other information the disclosure of which

                         would, in the good faith judgment of the Party designating the material as

                         confidential, be detrimental to the conduct of that Party’s business or the

                         business of any of that Party’s customers or clients. Confidential Material

                         may include, inter alia, non-public materials containing information related

                         to: financial or business plans, data, or projections; proprietary or trade

                         secret information; proposed plans or strategies; studies or analyses by

                         internal or external experts or consultants; financial or tax data; competitive

                         analyses; organizational charts or lists of personnel; information or

                         Documents subject to confidentiality or non-disclosure agreements with

                         third parties; plan participant account data; plan design and/or

                         administration data; other commercially sensitive or proprietary

                         information; or personal financial information or other confidential personal

                         information.    Confidential Material shall also include all Discovery

                         Materials designated Highly Confidential – Attorneys’ Eyes Only.

               e.        “Protected Health Information” shall have the meaning contained in 45

                         C.F.R. § 164.501 I and shall include individually identifiable health

                         information, as defined in 45 C.F.R. § 164.103.

       5.      Any Producing Party may, subject to the provisions of this Stipulation and Order,

designate as “Confidential” any Discovery Material that the Producing Party reasonably and in

good faith believes contains Confidential Material, thus warranting the protections provided in this

Stipulation and Order.




                                                   3
         6.    Where a Party producing Discovery Materials believes that, in addition to being

Confidential, information contained in those Discovery Materials is of particular sensitivity such

that its disclosure should be limited to the Receiving Party’s counsel, the producing Party may also

designate such Discovery Materials as “Highly Confidential – Attorneys’ Eyes Only.” The

designation of Discovery Materials as Highly Confidential – Attorneys’ Eyes Only shall be made

by stamping each page of the Discovery Materials containing particularly sensitive information

with the legend “Highly Confidential – Attorneys’ Eyes Only” or by any other method agreed to

in writing by the Parties. For the avoidance of doubt, the designation of Discovery Materials as

Highly Confidential – Attorneys’ Eyes Only shall be in addition to, and not in lieu of, the

designation of those Discovery Materials as Confidential in accordance with this Stipulation and

Order.

         7.    A Party may designate a Document other than ESI as Confidential or Highly

Confidential – Attorneys’ Eyes Only by placing on, or affixing to, the Document a “Confidential”

or “Highly Confidential – Attorneys’ Eyes Only” stamp, sticker, mark, notice, or the equivalent

(collectively, a “Stamp”) or, in the case of depositions, as set forth in Paragraph 8, below. A Party

also may designate Documents as Confidential or Highly Confidential – Attorneys’ Eyes Only

after producing them, by written notice to the Receiving Party with sufficient specificity to allow

the Receiving Party to identify such Documents. A Party may designate ESI as Confidential or

Highly Confidential – Attorneys’ Eyes Only by including a “Confidential” or “Highly Confidential

– Attorneys’ Eyes Only” notice in the body of the electronic Document or by affixing a Stamp

with such notice to the medium (including, but not limited to, tapes, CDs, DVDs, and flash drives)

on which the ESI is stored before copies are delivered to a Receiving Party. Printouts of any such

ESI designated as Confidential Material shall be treated in accordance with the terms of this




                                                 4
Stipulation and Order. Notwithstanding the foregoing, Excel Documents or any other type of

electronically stored information produced in native format (together, “Natively Produced ESI”)

may be designated Confidential or Highly Confidential – Attorneys’ Eyes Only without ensuring

that every page of such Document, when printed, contains the appropriate Stamp. Instead, the

Disclosing Party may designate Natively Produced ESI as Confidential or Highly Confidential –

Attorneys’ Eyes Only by (a) producing a TIFF placeholder image corresponding to the Natively

Produced ESI that includes a “Confidential” or “Highly Confidential – Attorneys’ Eyes Only”

Stamp; and (b) including “Confidential” or “Highly Confidential – Attorneys’ Eyes Only” on the

label of the media or in the transmittal email containing the Natively Produced ESI.

       8.      A Producing Party may, on the record of a deposition, or in written

correspondence to the Receiving Party, designate any portion or portions of the deposition as

“Confidential” or “Highly Confidential – Attorneys’ Eyes Only” under the terms of this

Stipulation and Order. From the time of the deposition through the date fourteen (14) days

after all Parties’ receipt of the certified deposition transcript, the entire deposition transcript

shall be treated as “Confidential” or “Highly Confidential – Attorneys’ Eyes Only” unless

otherwise specified in writing or on the record of the deposition by the Producing Party. All

copies of deposition transcripts that contain material designated as Confidential Material shall

be bound in separate volumes and prominently marked “Confidential” or “Highly Confidential

– Attorneys’ Eyes Only” on the cover thereof. Objections to the designation of Confidential

Material under this Paragraph shall be governed by the procedure set forth in Paragraph 9.

       9.      The Receiving Party may, within fourteen days of receiving material marked

as Confidential or Highly Confidential – Attorneys’ Eyes Only, notify the Producing Party that

the Receiving Party does not agree with the designation of a Document or other material as




                                                5
Confidential Material. If the Producing Party does not agree to declassify such Document or

material, the Receiving Party may move before the Court for an order declassifying those

Documents or materials. If no such motion is filed, such Documents or materials shall

continue to be treated as Confidential Material. If such motion is filed, the Documents or

other materials shall be deemed Confidential Material unless and until the Court rules

otherwise.

       10.     The designation of any Discovery Material as Confidential or Highly Confidential

– Attorneys’ Eyes Only is not intended to, and shall not be construed as, an admission that the

Discovery Material is relevant, not subject to an applicable privilege or other immunity or

protection from disclosure, admissible, or reasonably calculated to lead to the discovery of

admissible evidence.

       11.     Nothing herein shall be construed as: (a) a waiver by any Party of its right to object

to any discovery request; (b) waiver of any privilege or protection; or (c) a ruling regarding the

admissibility at trial of any Document, testimony, or other evidence.

       12.     Confidential Material shall be used solely for purposes of the Action and not for

any other purpose, and shall not be disseminated by the Parties or their attorneys in any manner,

orally or in written form, to anyone other than:

               a.      Counsel of record and in-house counsel for the Parties, and the paralegal,

                       clerical, and secretarial staffs employed by such counsel to the extent

                       necessary to render professional services in this Action;

               b.      Plaintiff;

               c.      Defendants;




                                                   6
               d.      Employees of Octagon whom Octagon determines have a reason to know

                       the materials, or who may have knowledge of the underlying dispute and/or

                       may serve as witnesses in this matter;

               e.      Experts and consultants retained by counsel for the Parties in connection

                       with this Action, who are assisting counsel in the prosecution or defense of

                       this Action;

               f.      Any court reporter present in his or her official capacity at any hearing,

                       deposition, or other proceeding in this Action;

               g.      Witnesses, so long as that witness has been identified in discovery as a

                       person with knowledge of relevant facts;

               h.      Any mediator appointed by the Court or agreed to by the Parties who assists

                       the Parties in trying to reach a settlement of this Action; and

               i.      Insurers of the Parties.

       13.     Except as the Parties may otherwise agree upon in writing, or as So Ordered by the

Court, any Discovery Materials designated Highly Confidential – Attorneys’ Eyes Only shall not

be disclosed to or discussed with, directly or indirectly, any person except those identified in

Paragraphs 12(a), (e), (f), and (h). Before the taking of testimony, or the use of exhibits, involving

Discovery Materials designated as Highly Confidential – Attorneys’ Eyes Only, or which

reasonably might lead to the disclosure of Discovery Materials designated Highly Confidential –

Attorneys’ Eyes Only, a Party may exclude from the hearing all persons except those identified in

Paragraphs 12(a), (e), (f), and (h).

       14.     Prior to disclosure by the Parties or their counsel of any Confidential Material to

any person referred to in Paragraphs 12(e) and 12(g) of this Order, counsel shall provide such




                                                  7
person with a copy of this Stipulation and Order and that person must agree to be bound by its

terms and shall sign a declaration in the form annexed hereto as Exhibit A.

       15.     Prior to filing any Document marked by the opposing Party as “Confidential”

or “Highly Confidential – Attorneys’ Eyes Only,” the Receiving Party shall email a copy of the

Documents that it intends to file with the Court at least ten (10) calendar days in advance of

the filing. The Producing Party shall advise the Receiving Party within seven (7) calendar

days of its receipt of such Documents whether it objects to that filing and believes that the

Documents should be filed under seal. This schedule shall apply unless the timeframe for the

particular motion makes this timing unfeasible, in which case the Parties shall confer to

determine an appropriate timeframe.

       16.     If the Receiving Party still intends to file the Documents with the Court, the

Producing Party shall file a request with the Court, in accordance with the Court’s rules, to

have such Documents or information filed under seal. No Documents or information filed

under seal shall be made available to third parties or the public, except by further order of this

Court, a subsequent written agreement executed by the Parties, or in accordance with the terms

of this Stipulation and Order.

       17.     In the event that a Party’s motion to file under seal is still pending while a Court

ordered motion deadline (e.g., a summary judgment filing deadline) approaches, the Parties

agree to refrain from filing publicly the disputed exhibits as part of their motion filing and

instead identify the exhibits by their bates numbers. The Parties may include the disputed

exhibits in their courtesy copy to the Court, noting in a cover letter that the exhibits were not

filed publicly because they are the subject of a pending motion to file under seal.




                                                8
       18.     Should this matter proceed to trial, the Parties agree to meet and confer to discuss

the confidentiality of Documents to be used as exhibits during trial, and further discuss those issues

with the Court at the final pre-trial conference.

       19.     This Order shall not: (a) prejudice in any way the right of a Party to object to the

production of Documents or information it considers not subject to discovery; (b) prejudice in any

way the right of a Party to seek a court determination of whether particular Discovery Material

should be produced; (c) prejudice in any way the right of a Party to object to the introduction into

evidence of any Documents or information it considers inadmissible; or (d) prejudice in any way

a Party’s right to use its own Documents or information, which may or may not have been

designated by a Party as “Confidential” or “Highly Confidential – Attorneys’ Eyes Only “ in any

manner without consent of the opposing Party or Court.

       20.     Receiving Parties and their counsel shall maintain all Confidential Material in a

secure manner so as to avoid disclosure of its contents.

       21.     Nothing herein shall preclude the Parties from entering into a subsequent

agreement, executed by counsel for the Parties, to withdraw a “Confidential” or “Highly

Confidential – Attorneys’ Eyes Only” designation in connection with any motions or the trial of

this Action.

       22.     Upon final termination of this Action and any appeals, any person in possession of

Confidential Materials shall, upon written request, promptly return the Confidential Materials,

including all copies and excerpts, to counsel for the Producing Party, or confirm in writing that the

Confidential Materials were destroyed. Notwithstanding the foregoing, counsel for the Parties

shall be entitled to retain all court filings, deposition and hearing transcripts, exhibits used in

affidavits and at trial, and attorney work product. This Stipulation and Order shall not be




                                                    9
interpreted in a manner that would violate any applicable cannons of ethics or codes of professional

responsibility, or to require either Akin Gump Strauss Hauer & Feld LLP or the Law Offices of

Veronica S. Jung, PLLC to destroy information residing solely on back-up tapes or similar disaster

recovery repositories.

       23.     Once executed by all Parties, this Stipulation and Order shall be by treated by the

Parties as an Order of Court until it is formally approved by the Court.

       24.     The inadvertent, unintentional or in camera disclosure of Confidential Materials

shall not be deemed a waiver of any claims of confidentiality.

         CLAWBACK PROVISION PURSUANT TO FRE 502(D) AND 502(E)

       The Parties hereby AGREE, and the Court hereby ORDERS pursuant to Federal

Rules of Evidence 502(d) and (e), as follows:

       25.     The disclosure or production of Documents by a Producing Party subject to a

legally recognized claim of privilege, including without limitation the attorney-client

privilege and the work-product doctrine, to a Party receiving the Documents, shall in no way

constitute the voluntary disclosure of such Document.

       26.     The inadvertent disclosure or production of any Document in this Action shall

not result in the waiver of any privilege, evidentiary protection or other protection associated

with such Document as to the Receiving Party or any third parties, and shall not result in any

waiver, including subject matter waiver, of any kind.

       27.     If, during the course of this litigation, a Party determines that any Document

produced by another Party is or may reasonably be subject to a legally recognizable privilege

or evidentiary protection (“Protected Document”):

               a.        the Receiving Party shall:     (i) refrain from reading the Protected

                         Document any more closely than is necessary to ascertain that it is


                                                10
     privileged or otherwise protected from disclosure; (ii) immediately

     notify the Producing Party in writing that it has discovered Documents

     believed to be privileged or protected; (iii) specifically identify the

     Protected Documents by Bates number range or hash value, and (iv)

     within ten (10) days of discovery by the Receiving Party, return,

     sequester, or destroy all copies of such Protected Documents, along with

     any notes, abstracts, or compilations of the content thereof. To the

     extent that a Protected Document has been loaded into a litigation

     review database under the control of the Receiving Party, the Receiving

     Party shall have all electronic copies of the Protected Document

     extracted from the database. Where such Protected Documents cannot

     be destroyed or separated, they shall not be reviewed, disclosed, or

     otherwise used by the Receiving Party. Notwithstanding, the Receiving

     Party is under no obligation to search or review the Producing Party’s

     Documents to identify potentially privileged or work product Protected

     Documents.

b.   If the Producing Party intends to assert a claim of privilege or other

     protection over Documents identified by the Receiving Party as

     Protected Documents, the Producing Party will, within ten (10) days of

     receiving the Receiving Party’s written notification described above,

     inform the Receiving Party of such intention in writing and shall provide

     the Receiving Party with a log for such Protected Documents that is

     consistent with the requirements of the Federal Rules of Civil Procedure,




                             11
                      setting forth the basis for the claim of privilege or other protection. In

                      the event that any portion of a Protected Document does not contain

                      privileged or protected information, the Producing Party shall also

                      provide to the Receiving Party a redacted copy of the Document that

                      omits the information that the Producing Party believes is subject to a

                      claim of privilege or other protection.

      28.   If, during the course of this litigation, a Party determines it has produced a

Protected Document:

            a.        the Producing Party may notify the Receiving Party of such inadvertent

                      production in writing, and demand the return of such Documents. Such

                      notice shall be in writing, however, it may be delivered orally on the

                      record at a deposition, promptly followed up in writing. The Producing

                      Party’s written notice will identify the           Protected    Document

                      inadvertently produced by Bates number range, the privilege or

                      protection claimed, and the basis for the assertion of the privilege and

                      shall provide the Receiving Party with a log for such Protected

                      Documents that is consistent with the requirements of the Federal Rules

                      of Civil Procedure, setting forth the basis for the claim of privilege or

                      other protection.    In the event that any portion of the Protected

                      Document does not contain privileged or protected information, the

                      Producing Party shall also provide to the Receiving Party a redacted

                      copy of the Document that omits the information that the Producing

                      Party believes is subject to a claim of privilege or other protection.




                                               12
               b.     The Receiving Party shall not thereafter review the document and must

                      immediately, but in any event within five (5) days of receiving the

                      Producing Party’s written notification described above, return,

                      sequester, or destroy the Protected Document and any copies, along with

                      any notes, abstracts or compilations of the content thereof. To the extent

                      that a Protected Document has been loaded into a litigation review

                      database under the control of the Receiving Party, the Receiving Party

                      shall have all electronic copies of the Protected Document extracted

                      from the database.

       29.     To the extent that the information contained in a Protected Document has

already been used in or described in other Documents generated or maintained by the

Receiving Party prior to the date of receipt of written notice by the Producing Party as set

forth in Paragraphs 26(b) and 27(a), then the Receiving Party shall sequester such Documents

until the claim has been resolved. If the Receiving Party disclosed the Protected Document

before being notified of its inadvertent production, it must take reasonable steps to retrieve it.

       30.     The Receiving Party’s return, sequestering, or destruction of Protected

Documents as provided herein will not act as a waiver of the Requesting Party’s right to move

for the production of the returned, sequestered, or destroyed Documents on the grounds that

the Documents are not, in fact, subject to a viable claim of privilege or protection. However,

the Receiving Party is prohibited and estopped from arguing that:

               a.     the disclosure or production of the Protected Documents acts as a waiver

                      of an applicable privilege or evidentiary protection;

               b.     the disclosure of the Protected Documents was not inadvertent;




                                               13
                 c.     the Producing Party did not take reasonable steps to prevent the

                        disclosure of the Protected Documents; or

                 d.     the Producing Party failed to take reasonable or timely steps to rectify

                        the error pursuant to Federal Rule of Civil Procedure 26(b)(5)(B), or

                        otherwise.

       31.       Nothing contained herein is intended to, or shall serve to limit a Party’s right to

conduct a review of Documents, data (including electronically stored information), and other

information, including without limitation, metadata, for relevance, responsiveness and/or the

segregation of privileged and/or protected information before such information is produced to

another Party.

       32.       By operation of the Parties’ agreement and Court Order, the Parties are

specifically afforded the protections of Federal Rules of Evidence 502(d) and (c).

       33.       Once executed by all Parties, this Stipulation and Order shall be by treated by

the Parties as an Order of Court until it is formally approved by the Court.




                                                 14
Respectfully submitted,

Dated: November 15, 2019           /s/ Owen H. Laird
                                  Veronica S. Jung, Esq.
                                  Owen H. Laird, Esq.
                                  The Law Offices of Veronica S. Jung, PLLC
                                  200 Park Avenue, Suite 1700
                                  New York, NY 10166
                                  (212) 893-1981
                                  vjung@veronicajunglaw.com
                                  olaird@veronicajunglaw.com

                                  Counsel for Plaintiff


                                  /s/ Richard J. Rabin
                                  Richard J. Rabin, Esq.
                                  Robert J. Boller, Esq.
                                  AKIN GUMP STRAUSS HAUER & FELD LLP
                                  One Bryant Park
                                  New York, New York 10036
                                  (212) 867-1000 | Fax (212) 872-1002
                                  rrabin@akingump.com
                                  rboller@akingump.com

                                  Counsel for Defendants


SO ORDERED:

____________________________________               Dated: November 15, 2019
J. PAUL OETKEN                                            New York, New York
United States District Judge




                                       15
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SUNGHO MATTHEW LEE,
                       Plaintiff,
                                                     Case No: 19 CV 4435
 v.
 OCTAGON CREDIT INVESTORS, LLC and
 ANDREW GORDON, individually,

                       Defendants.

                      SUBSCRIPTION AND ADHERENCE TO THE
                       STIPULATION AND PROTECTIVE ORDER


       The undersigned hereby declares that (he)(she) has read and understands the

Stipulation and Protective Order (the “Order”) entered in the above captioned proceedings

and that (he)(she) will adhere to and abide by all of the provisions of said Order with respect

to all Confidential Material (he)(she) receives thereunder.




 Dated:

 By:
          Type or Print Name



          Signature




                                              16
